NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 12 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RALPH HOWARD BLAKELY,                            No. 08-35889

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01803-RAJ

  v.
                                                 MEMORANDUM *
HERB SNIVELY, C.U.S.; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, AND CLIFTON, Circuit Judges.

       Ralph Howard Blakely, a Washington state prisoner, appeals pro se from the

district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
alleging deliberate indifference to his serious medical needs. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo an order granting summary

judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), for an abuse of

discretion an order denying discovery under Rule 56(f) of the Federal Rules of

Civil Procedure, Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir. 1998), and for the

proper application of legal principles the denial of a motion for a preliminary

injunction, Earth Island Inst. v. U.S. Forest Serv., 351 F.3d 1291, 1298 (9th Cir.

2003). We affirm.

      The district court properly granted summary judgment to defendants because

the evidence showed at most a difference of medical opinion which is insufficient

to show deliberate indifference. See Sanchez v. Vild, 891 F.2d 240, 241-42 (9th

Cir. 1989) (holding that a difference of opinion regarding the best course of

medical treatment does not amount to deliberate indifference). The district court

did not abuse its discretion by denying Blakely’s untimely request for additional

discovery, or a continuance to permit him to conduct discovery, because Blakely

did not show how allowing him additional discovery would have precluded

summary judgment. See Margolis, 140 F.3d at 854 (upholding denial of Rule 56(f)

discovery motion where “appellants failed to identify facts, either discovered or

likely to be discovered, that would support their § 1983 claim”).


IL/RESEARCH                               2
      Further, the district court did not err when it denied Blakely’s motion for a

preliminary injunction compelling his transport to an outside practitioner. See

Earth Island Inst., 351 F.3d at 1298.

      Blakely’s remaining contentions are unpersuasive.

      AFFIRMED.




IL/RESEARCH                               3